Case 3:18-cv-02255-GPC-MSB Document 18 Filed 12/28/18 PageID.591 Page 1 of 3




                    UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
              Form 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
 Name of U.S. District Court:                 Southern District of California

 U.S. District Court case number: 3:18-cv-2255-GPC (AGS)

 Date case was first filed in U.S. District Court: 9/27/2018

 Date of judgment or order you are appealing:                       11/30/2018
 Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
    Yes         No           IFP was granted by U.S. District Court

 List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
   S&N Enterprises, Inc. of Virginia




 Is this a cross-appeal?          Yes           No
 If Yes, what is the first appeal case number?

 Was there a previous appeal in this case?                      Yes           No
 If Yes, what is the prior appeal case number?

 Your mailing address:
 Neil D. Greenstein

 TechMark, 1968 S. Coast Hwy., #1636

 City: Laguna Beach                            State: CA               Zip Code: 92651

 Prisoner Inmate or A Number (if applicable):

 Signature       /s/ Neil D. Greenstein                                  Date 12/28/2018
      Complete and file with the attached representation statement in the U.S. District Court
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 1                                                                                          Rev. 12/01/2018
Case 3:18-cv-02255-GPC-MSB Document 18 Filed 12/28/18 PageID.592 Page 2 of 3




                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
                         Form 6. Representation Statement
      Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
 Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
 Name(s) of party/parties:
 S&N Enterprises, Inc. of Virginia


 Name(s) of counsel (if any):
 Neil D. Greenstein



 Address: TechMark, 1968 S. Coast Highway, #1636, Laguna Beach, CA 92651
 Telephone number(s): 858-779-9046
 Email(s): ndg@techmark.com, calendar@lawinmotion.com
 Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

 Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
 separately represented parties separately.)
 Name(s) of party/parties:
 WowWee USA, Inc.; WowWee Group, Ltd.; WowWee Canada, Inc.


 Name(s) of counsel (if any):
 Peter J. Farnese



 Address: Beshada Farnese LLP, 11601 Wilshire Blvd.,#500, Los Angeles, CA 900
 Telephone number(s): 310-356-4668
 Email(s): pjf@beshadafarneselaw.com


 To list additional parties and/or counsel, use next page.
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 6                                                1                                        New 12/01/2018
Case 3:18-cv-02255-GPC-MSB Document 18 Filed 12/28/18 PageID.593 Page 3 of 3




 Continued list of parties and counsel: (attach additional pages as necessary)
 Appellants
 Name(s) of party/parties:



 Name(s) of counsel (if any):



 Address:
 Telephone number(s):
 Email(s):
 Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
 Appellees
 Name(s) of party/parties:
 WowWee USA, Inc.; WowWee Group, Ltd; WowWee Canada, Inc.

 Name(s) of counsel (if any):
 Ashley E. Sands


 Address: Epstein Drangel LLP, 60 E. 42nd St., New York, NY 10165
 Telephone number(s): 212-292-5390
 Email(s): mail@ipcounselors.com
 Name(s) of party/parties:



 Name(s) of counsel (if any):



 Address:
 Telephone number(s):
 Email(s):
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 6                                               2                                         New 12/01/2018
